Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument: Applicant argued (Remarks 4/27/2021, page 8, 1st paragraph and related arguments under section “Claim 2” (page 6)):
“However, the examiner does not establish that a signal blocking structure positioned in contact with a surface of the portion of the housing “necessarily 
Response: Even though Examiner argues that attaching the signal blocking structure to the inner surface is inherent in Isaac Fig. 10A, Examiner is now using Isaac (Fig. 10A)  and Walker to argue that the combination more precisely discloses the limitation of the the signal blocking structure being attached to the inner surface of the housing.

Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
Argument: Applicant argued that (Remarks 4/27/2021, page 10, section under “Claim 4”):
 “The applicant disagrees. Element 98 represents the device as a whole and not the housing”.
Response: Examiner respectfully disagrees. Isaac refers to element 98 as the docking device but in this case the walls of the docking device 98 are clearly a housing that protects the inner components on Fig. 10A. In [0083], Isaac discloses “Housings, casings, shells, or other enclosures of devices may also be used to shape electromagnetic radiation envelopes”. In Fig. 10A, element 80 (which is part of the wall or housing) of the docking station 98,  changes the shape of the radiation pattern, as compared to a flat top. 

Double Patenting
Applicant requested that the Double Patenting rejection made in the last rejection (CTFR 11/27/2020) be held in abeyance (REM 4/27/2021, page 6, 3rd paragraph). Examiner is granting that request at this time. However, Examiner would like to state that a Double Patenting rejection of claim 2 can still be made at this time over claim 5 of US 10389454 in view of Isaac et al. (US 20140273853) and further in view of Walker et al. (US 20120156992).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 - 8, 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 20140273853) in view of Walker et al. (US 20120156992).


a communication module (Fig. 9A, docking device 98 has TX and RX modules 60 and 64 respectively; wherein the communication module is interpreted as elements within element 98; [0058]; [0057]; [0063]), the communication module including a first integrated circuit package and a second integrated circuit package, each integrated circuit package including at least one transmitter, receiver, or transceiver (Fig. 9A, 1st integrated circuit package is element 60 and 2nd integrated circuit package is element 64; [0077] discloses integrated circuit package);
a housing, wherein the housing is configured to cover at least a portion of the communication module (Fig. 9A, housing interpreted as docking device 98 which encloses the communication modules; [0063]; [0083] discloses further details of the housing), the housing including a portion positioned directly in a path of respective signals directed to or from the first and second integrated circuit packages of the communication module (Fig. 9A discloses housing in path of beams 61 and 51; beam 61 between elements 62 and 56; beam 51 between elements 66 and 52; [0058]; [0057]); and
a signal blocking structure positioned between the first integrated circuit package and the second integrated circuit package of the communication module  (Fig. 9A, element 72 between elements 60 and 64; [0063]; [0064]; [0070]).
Isaac does not explicitly disclose a signal blocking structure positioned with a first end of the signal blocking structure in contact with an inner surface of the portion of the 
However, this is inherent and obvious since in Fig. 10A, element 72 is near the top inner surface of the housing and therefore has to be supported in some way by the housing, else it would be dangling in midair.  
In Fig. 10A, barrier 72 is shown below curved surface 80. Isaac states “Since barrier 72 is slightly lower in FIG. 10 than in FIG. 9, due to curved depression 80, barrier 72 may be slightly less effective in reducing stray electromagnetic radiation and in reflecting intended signals” ([0070]).

So from the above, it is clear that Isaac wants the barrier 72 to be as close as possible to the surface 80 in Fig. 10A. This means it makes sense to have the sold metal structure attached to the inner surface of the curved depression 80 in Fig. 10A, the inner surface being the inner surface of the housing 98.  

In the same field of endeavor, however, Walker discloses using an adhesive to attach a signal blocking structure to a surface ([0026]; Fig. 4). Walker discloses attaching the signal blocking layer 33 to the housing exterior. However, one of ordinary skill in the art can use the same concept to attach it to the housing interior in Isaac’s method.



Regarding claim 4, Isaac discloses the signal blocking structure is positioned within a recess formed in the portion of the housing such that the signal blocking structure is fully embedded within the portion of the housing (Fig. 9A shows element 72 fully inside the housing 98).

Regarding claim 5, Isaac does not disclose the signal blocking structure is attached to the surface of the portion of the housing with an adhesive.
In the same field of endeavor, however, Walker discloses the signal blocking structure is attached to the surface of the portion of the housing with an adhesive ([0026]; Fig. 4. Walker discloses attaching the signal blocking layer 33 to the housing exterior. However, one of ordinary skill in the art can use the same concept to attach it to the housing interior in Isaac’s method).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Walker in the system of Isaac 

Regarding claim 6, Isaac discloses the signal blocking structure is configured to disrupt an electromagnetic field associated with signals propagating between the first IC package and the second IC package through the housing (Fig. 9A discloses element 72 placed between TX 60 and RX 64,. Element 72 disrupts the undesired signal between elements 60 and 64 that propagates through the housing).

Regarding claim 7, Isaac discloses the signal blocking structure is configured to disrupt an electromagnetic field associated with signals propagating between the first IC package and the second IC package through a printed circuit board of the communication module (Figs. 3A – 4C disclose signal blocking element 32 within the substrate; [0034] discloses “Barrier 32 is a row of vias, such as holes in a printed-circuit board (PCB) that are filled with metal”; [0078]; [0079]. Since with the printed-circuit board, these would block the electromagnetic field through a printed circuit board of the communication module).

Regarding claim 8, Isaac discloses the signal blocking structure is formed from a material that absorbs extremely high frequency electromagnetic radiation (Abstract; [0034]; [0056]).

Regarding claim 10, Isaac discloses the portion of the housing further includes a region composed of an absorbing material, and wherein the signal blocking structure is placed on the absorbing material ([0034] discloses “Barrier 32 could be augmented or replaced with other structures or materials on top of, within, and on the bottom of the substrate. These structures may reflect, direct, or absorb EHF radiation in order to mitigate crosstalk and improve the connection between two devices” ; [0059] discloses “Reflecting metal walls or absorbing material around transmitter 60 may further shape envelope 61”).

Regarding claim 11, Isaac discloses the portion of the housing further includes a region composed of an absorbing material, and wherein the signal blocking structure is positioned partially within the absorbing material ([0034] discloses “Barrier 32 could be augmented or replaced with other structures or materials on top of, within, and on the bottom of the substrate. These structures may reflect, direct, or absorb EHF radiation in order to mitigate crosstalk and improve the connection between two devices” ; [0059] discloses “Reflecting metal walls or absorbing material around transmitter 60 may further shape envelope 61”).

.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 20140273853) in view of Walker et al. (US 20120156992) and further in view of Traut (US 4518737).

Regarding claim 9, Isaac does not disclose the signal blocking structure is formed from a silica-ferrite material or an epoxy based ferrite material.
In the same field of endeavor, however, Traut discloses the signal blocking structure is formed from a silica-ferrite material or an epoxy based ferrite material (column 2, lines 62 – 66; claim 3).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Traut in the system of Isaac because this would allow for the desired electrical properties exhibited by the particular dielectric of silica and ferrite ceramic to be leveraged (see Traut col. 2, lines 59-61).

Claims 3, 13 - 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 20140273853) in view of Walker et al. (US 20120156992) and further in view of McCormack et al. (US 20150111496).

Regarding claim 3, Isaac does not disclose the signal blocking structure is positioned within a recess formed in the portion of the housing such that the signal blocking structure is partially embedded within the portion of the housing.
In the same field of endeavor, however, McCormack discloses the signal blocking structure is positioned within a recess formed in the portion of the housing such that the signal blocking structure is partially embedded within the portion of the housing (Figs. 19A, 19B, elements 1910, 1911, 1912; [0082] discloses “Signal blocking structure 1910 can be constructed as single metal block 1911 that is secured to conductive plate 1912, as shown”. 1910 and 1911 is shown on the outer surface, so connecting it to 1912 would make it partially embedded in the housing).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by McCormack in the system of Isaac because this would block undesired signals in the location where attached, as is well known in the art.

Regarding claim 13, Isaac discloses a system (Fig. 9A, [0063]) comprising:
a communication module (Fig. 9A, docking device 98 has TX and RX modules 60 and 64 respectively; wherein the communication module is interpreted as elements within nd integrated circuit package is element 64; [0077] discloses integrated circuit package);
a housing, wherein the housing is configured to cover at least a portion of the communication module (Fig. 9A, housing interpreted as docking device 98 which encloses the communication modules; [0063]; [0083] discloses further details of the housing), the housing including a portion positioned directly in a path of respective signals directed to or from the first and second integrated circuit packages of the communication module (Fig. 9A discloses housing in path of beams 61 and 51; beam 61 between elements 62 and 56; beam 51 between elements 66 and 52; [0058]; [0057]); and
a signal blocking structure positioned between the first integrated circuit package and the second integrated circuit package of the communication module  (Fig. 9A, element 72 between elements 60 and 64; [0063]; [0064]; [0070]).
Isaac does not explicitly disclose a signal blocking structure positioned with a first end of the signal blocking structure in contact with an inner surface of the portion of the housing.


In Fig. 10A, barrier 72 is shown below curved surface 80. Isaac states “Since barrier 72 is slightly lower in FIG. 10 than in FIG. 9, due to curved depression 80, barrier 72 may be slightly less effective in reducing stray electromagnetic radiation and in reflecting intended signals” ([0070]).

So from the above, it is clear that Isaac wants the barrier 72 to be as close as possible to the surface 80 in Fig. 10A. This means it makes sense to have the sold metal structure attached to the inner surface of the curved depression 80 in Fig. 10A, the inner surface being the inner surface of the housing 98.  

In the same field of endeavor, however, Walker discloses using an adhesive to attach a signal blocking structure to a surface ([0026]; Fig. 4). Walker discloses attaching the signal blocking layer 33 to the housing exterior. However, one of ordinary skill in the art can use the same concept to attach it to the housing interior in Isaac’s method.

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the adhesive method, as taught by Walker in the system of Isaac because this would allow the signal blocking structure to be stuck/glued onto 
Isaac also does not disclose a mobile user device configured to communication with one or more other devices.
In the same field of endeavor, however, McCormack discloses a mobile user device configured to communicate with one or more other devices (Fig. 1; [0035] discloses “For example, device 110 can be a device such as a mobile device or a computer, and device 120 can be a cable device designed to interface with the device 110”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of Isaac and McCormack, because in mobile devices “Focusing EHF signal energy and selectively blocking the EHF signal energy can minimize or eliminate crosstalk and enhance data transmission speed and integrity”, as disclosed by McCormack.

Claim 14 is similarly analyzed as claim 3.

Regarding claim 15, Isaac discloses the signal blocking structure is positioned within a recess formed in the portion of the housing such that the signal blocking structure is fully embedded within the portion of the housing (Fig. 9A shows element 72 fully inside the housing 98).

Regarding claim 16, Isaac does not disclose the signal blocking structure is attached to the surface of the portion of the housing with an adhesive.
In the same field of endeavor, however, Walker discloses the signal blocking structure is attached to the surface of the portion of the housing with an adhesive ([0026]; Fig. 4. Walker discloses attaching the signal blocking layer 33 to the housing exterior. However, one of ordinary skill in the art can use the same concept to attach it to the housing interior in Isaac’s method).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Walker in the system of Isaac because this would block undesired signals in the location where attached, as is well known in the art.

Regarding claim 17, Isaac discloses the signal blocking structure is configured to disrupt an electromagnetic field associated with signals propagating between the first IC package and the second IC package through the housing (Fig. 9A discloses element 72 placed between TX 60 and RX 64,. Element 72 disrupts the undesired signal between elements 60 and 64 that propagates through the housing).

Barrier 32 is a row of vias, such as holes in a printed-circuit board (PCB) that are filled with metal”; [0078]; [0079]. Since with the printed-circuit board, these would block the electromagnetic field through a printed circuit board of the communication module).

Regarding claim 19, Isaac discloses the signal blocking structure is formed from a material that absorbs extremely high frequency electromagnetic radiation (Abstract; [0034]; [0056]).

Regarding claim 21, Isaac discloses the housing comprises a dielectric structure that allows electromagnetic energy to propagate through (Fig. 9A, beam 61 propagates from 62 to 56 through housing 98. Dielectric in 98 could be air).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 20140273853) in view of Walker et al. (US 20120156992)  and further in view of McCormack et al. (US 20150111496) and Traut (US 4518737).


In the same field of endeavor, however, Traut discloses the signal blocking structure is formed from a silica-ferrite material or an epoxy based ferrite material (column 2, lines 62 – 66; claim 3).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Traut in the system of Isaac because this would allow for the desired electrical properties exhibited by the particular dielectric of silica and ferrite ceramic to be leveraged (see Traut col. 2, lines 59-61).


	Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to signal blocking structures:

Zaderej et al. (US 20020142629) discloses use of dielectrics to block signal ([0032])
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.